Citation Nr: 1033131	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  10-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel







INTRODUCTION

The appellant contends that he had recognized guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.

The appellant contends that he used an alias while serving as a 
Guerilla in service.  He also contends that although his real 
date of birth is in April 1921, service documents variously 
record it as being in November 1921 or December 1923.

The record contains a number of service documents generated by 
the Philippine government, as well as various post-service 
documents.  The referenced documents reflect significant 
variation in the appellant's name, including mistakes in the 
arranging of his first, middle and last names.

The record reflects that in September 2009, the appropriate 
service department indicated that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
Recognized Guerrillas, in the service of the U.S. Armed Forces.  
This determination was based on information provided by the RO, 
including an incorrect spelling of his real first name, and only 
a single variation of his alias.  The information provided to the 
service department also included only the April 1921 date of 
birth.

Following the receipt of additional documents, the RO again made 
an inquiry to the service department.  The information provided 
by the RO included the correct birth name for the appellant, but 
in reverse order as to the first and last name.  The request also 
included 2 of the variations in the appellant's alias, and the 
December 1923 date of birth.  In May 2010, the service department 
again determined that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the Recognized 
Guerrillas, in the service of the U.S. Armed Forces.  

Given that both requests for verification of the appellant's 
service provided to the service department incorrectly identified 
the appellant's birth name, only identified 2 of the more than 4 
variations of his alias, and never included the November 1921 
alternative date of birth, the Board finds that remand is 
required in order to ensure that the appellant receives the due 
process to which he is entitled.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  The Board notes that in August 2010, the 
appellant submitted two medals (the American Defense medal and 
the Asiatic Pacific Campaign medal) he claims he was awarded, as 
well as a December 1965 award certificate from the Philippine 
government noting several other medals he was awarded.  Copies of 
the above should be included in the request to the service 
department.  See generally, Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008).

In addition, the Board notes that the appellant has not received 
the notice required by 38 U.S.C.A. § 5103(a).  On remand, the 
appellant should be provided with such notice.

Accordingly, this case is REMANDED to the RO for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should provide the appellant 
with notice which complies with 38 U.S.C.A. 
§ 5103(a) pertaining to the claim on 
appeal.

2.  The RO should prepare a summary of all 
variations of the appellant's birth name 
and alias contained in the record, 
including where his first name was listed 
as his last name, etc.  The summary should 
also include all three dates of birth for 
the appellant contained in the documents on 
file.  The RO should provide this summary, 
as well as copies of the materials the 
appellant submitted in August 2010, to the 
appropriate service department and request 
that the service department determine 
whether the appellant had service as a 
member of the Philippine Commonwealth Army, 
including the Recognized Guerrillas, in the 
service of the U.S. Armed Forces.

3.  Thereafter, and after undertaking any 
other development, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted in 
full the RO must issue a supplemental 
statement of the case, and provide the 
appellant an opportunity to respond. 

After the appellant has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by the 
RO.  The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

